Case 2:19-cv-13184-ILRL-DMD Document 51-6 Filed 08/25/20 Page 1 of 4




             EXHIBIT E
DocuSign Envelope ID: F0B71433-EF29-433A-BEE4-9510A8A6CC34
                  Case 2:19-cv-13184-ILRL-DMD Document 51-6 Filed 08/25/20 Page 2 of 4




                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA


             ETDO PRODUCTIONS, LLC,

                                   Plaintiff,

                          v.

             ALFREDO CRUZ, MICHELE ROSSI,
             MICHELE HUDAK, MARISA NAQUIN,
             SONYA BOURGEOIS, LISETTE BAYLE,
             RENEE PASTOR, and DISCO AMIGOS
                                                                 CIVIL ACTION NO. 19-CV-13184-ILRL-
             SOCIAL AID AND PLEASURE CLUB,
                                                                 DMD
                                 Defendants.
                                                                 JUDGE IVAN L.R. LEMELLE
             DISCO AMIGOS SOCIAL AID AND
                                                                 MAGISTRATE JUDGE DANA M.
             PLEASURE CLUB,
                                                                 DOUGLAS
                               Counterclaimant,

                          v.

             ETDO PRODUCTIONS, LLC, JERRY
             LENAZ, and FRANCOIS CAMENZULI,

                            Counter-Defendants.



                                          DECLARATION OF MARISA NAQUIN
                 1. I, Marisa Naquin, am over the age of eighteen and competent to testify to the matters set
                    forth in this Declaration.

                 2. I have personal knowledge of the facts set forth herein.

                 3. I am a named defendant in the above-captioned action.

                 4. I have been a member of DASAPC in good standing since June 2016.

                 5. I have served continuously on the board of directors of DASAPC since the 2018-2019
                    season and to date.

                 6. I am currently a member of the Executive Committee of DASAPC serving as Treasurer.

                                                             1
DocuSign Envelope ID: F0B71433-EF29-433A-BEE4-9510A8A6CC34
                  Case 2:19-cv-13184-ILRL-DMD Document 51-6 Filed 08/25/20 Page 3 of 4




                 7. Until August 31, 2019, the DASAPC Executive Committee consisted of Kim Janowski
                    (“Janowski”) and counter-defendants Francois Camenzuli (“Camenzuli”) and Jerry Lenaz,
                    (“Lenaz”) who are owners of plaintiff/counter-defendant ETDO.

                 8. Dues are normally due annually at the beginning of the season on June 1.

                 9. At the May 13, 2019 board meeting, the board decided to extend the 2018-2019 season
                    (which ordinarily would have ended on May 31, 2019) through August 31, 2019. Members
                    were given the option to pay dues on June 1, 2019 or wait until the start of the 2019-2020
                    season on September 1, 2019. The Executive Committee acknowledged this extension in
                    an email from Camenzuli to the board dated May 19, 2019.

                 10. This was communicated to the members by Camenzuli at the Awards Ceremony held on
                     May 20, 2019.

                 11. The practice of DASAPC has been to require payment of dues within 30 days of the start
                     of the season to maintain status as a member in good standing.

                 12. Therefore, dues for the 2019-2020 season were to be paid no later than September 30, 2019.

                 13. According to membership data on the Disco Amigos’ Wild Apricot website, available to
                     the board as of August 20, 2019, Executive Committee members Kim Janowski
                     (“Janowski”) and Camenzuli had not paid their dues as of June 1, 2019.

                 14. The board became dissatisfied with the ETDO-Disco Amigos Production Services
                     Agreement (“Agreement”) during the 2018-2019 season because the board believed the
                     organization was being overcharged for services, ETDO’s equipment was ill maintained,
                     and ETDO’s van, an essential item of equipment, had permanently broken down.

                 15. The board also was concerned about the conflict of interests presented by Lenaz and
                     Camenzuli in their roles as DASAPC Executive Committee members and as owners of
                     ETDO.

                 16. After the board began to express dissatisfaction with the Agreement and concerns
                     regarding conflict of interest, the Executive Committee attempted to dissolve the board of
                     directors on March 25, 2019.

                 17. This was done without any authority under the DASAPC bylaws, which has no provision
                     for dissolving the Board of Directors.




                                                             2
DocuSign Envelope ID: F0B71433-EF29-433A-BEE4-9510A8A6CC34
                  Case 2:19-cv-13184-ILRL-DMD Document 51-6 Filed 08/25/20 Page 4 of 4




                 18. Further, any vote by the three-person Executive Committee to dissolve the board could not
                     have been accomplished with a 2/3 vote, as Camenzuli and Lenaz were required to recuse
                     themselves from any vote that concerned ETDO.

                 19. There was never a deadlock of the board as claimed by ETDO. The board at all times
                     welcomed further discussions regarding a solution that was consistent with the bylaws, IRS
                     501c7, and served the best interest of the membership.

                 20. As of February 4, 2020, just prior to Mardi Gras, DASAPC had 76 members, of which 59
                     (78%) were returning members and 17 (22%) were new members.

                 21. The 501c7 continues to use the Disco Amigos name and logo, as it always has.


                                                             _____________________________________
                                                             MARISA NAQUIN

                                                             8/24/2020




                                                                3
